Case 1:18-cv-06037-ER Document 90 Filed 08/16/21 Page 1 of 10




8/16/2021
Case 1:18-cv-06037-ER Document 90 Filed 08/16/21 Page 2 of 10
Case 1:18-cv-06037-ER Document 90 Filed 08/16/21 Page 3 of 10
Case 1:18-cv-06037-ER Document 90 Filed 08/16/21 Page 4 of 10
Case 1:18-cv-06037-ER Document 90 Filed 08/16/21 Page 5 of 10
Case 1:18-cv-06037-ER Document 90 Filed 08/16/21 Page 6 of 10
Case 1:18-cv-06037-ER Document 90 Filed 08/16/21 Page 7 of 10
Case 1:18-cv-06037-ER Document 90 Filed 08/16/21 Page 8 of 10
Case 1:18-cv-06037-ER Document 90 Filed 08/16/21 Page 9 of 10




                                    August 16, 2021
Case 1:18-cv-06037-ER Document 90 Filed 08/16/21 Page 10 of 10
